Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 1 of 14 Page ID
                                 #:3215



  1
                          UNITED STATES DISTRICT COURT
  2                      CENTRAL DISTRICT OF CALIFORNIA
  3
      TREVOR MILD, Individually
  4   and on Behalf of All Others Similarly      Case No.: 2:18-cv-04231-RGK-JEM
  5   Situated,
                              Plaintiff,         Honorable R. Gary Klausner
  6
  7                    v.

  8   PPG INDUSTRIES, INC., MICHAEL
      H. MCGARRY, VINCENT J.
  9   MORALES, and MARK C. KELLY,
 10
                             Defendants.
 11
 12
               [PROPOSED] ORDER PRELIMINARILY APPROVING
 13               SETTLEMENT AND PROVIDING FOR NOTICE
 14        WHEREAS, a consolidated class action is pending in this Court entitled Mild
 15 v. PPG Industries, Inc.et al., Case No.: 2:18-cv-04231 (the “Action”);
 16       WHEREAS, (a) Lead Plaintiff Joe Cammarata, on behalf of himself and the
 17 Settlement Class (defined below), and (b) defendant PPG Industries, Inc. (“PPG”),
 18 Michael H. McGarry, and Vincent J. Morales (collectively, with PPG, the “PPG
 19 Defendants”); and (c) defendant Mark C. Kelly (collectively, with the PPG
 20 Defendants, the “Defendants”; together with Lead Plaintiff, the “Parties”) have
 21 determined to settle all claims asserted against Defendants in this Action with
 22 prejudice on the terms and conditions set forth in the Stipulation and Agreement of
 23 Settlement dated June 1, 2019 (the “Stipulation”) subject to approval of this Court
 24 (the “Settlement”);
 25        WHEREAS, Lead Plaintiff has made an application, pursuant to Rule 23 of
 26 the Federal Rules of Civil Procedure, for an order preliminarily approving the
 27 Settlement in accordance with the Stipulation, certifying the Settlement Class for
 28


                                      [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 2 of 14 Page ID
                                 #:3216



  1 purposes of the Settlement only, and allowing notice to Settlement Class Members
  2 as more fully described herein;
  3        WHEREAS, Defendants do not oppose Lead Plaintiff’s application;
  4        WHEREAS, the Court has reviewed and considered: (a) Lead Plaintiff’s
  5 motion for preliminary approval of the Settlement, and the papers filed and
  6 arguments made in connection therewith; and (b) the Stipulation and the exhibits
  7 attached thereto; and
  8        WHEREAS, unless otherwise defined herein, all capitalized words contained
  9 herein shall have the same meanings as they have in the Stipulation;
 10        NOW THEREFORE, IT IS HEREBY ORDERED:
 11        1.     This Court has jurisdiction over the subject matter of this Action and
 12 over all parties to this Action, including the Settlement Class Members.
 13        2.     Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil
 14 Procedure, the Court conditionally certifies, solely for purposes of effectuating the
 15 proposed Settlement, a Settlement Class consisting of all persons and entities who or
 16 which purchased or otherwise acquired PPG common stock between January 19,
 17 2017 through May 10, 2018, inclusive (the “Settlement Class Period”) and who
 18 were damaged thereby.       Excluded from the Settlement Class are Defendants;
 19 members of the Immediate Family of each of the Individual Defendants; the current
 20 or former Officers and/or directors of PPG; any person, firm, trust, corporation,
 21 Officer, director or other individual or entity in which any Defendant has a
 22 controlling interest or which is related to or affiliated with any of the Defendants;
 23 and the legal representatives, agents, affiliates, heirs, successors-in-interest or
 24 assigns of any such excluded party. Also excluded from the Settlement Class are
 25 any persons or entities who or which exclude themselves by submitting a request for
 26 exclusion that is accepted by the Court.
 27        3.     Solely for purposes of the proposed Settlement of this Action, the Court
 28 preliminarily finds that each element required for certification of the Settlement

                                               2
                                       [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 3 of 14 Page ID
                                 #:3217



  1 Class pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met: (a)
  2 the members of the Settlement Class are so numerous that their joinder in the Action
  3 would be impracticable; (b) there are questions of law and fact common to the
  4 Settlement Class which predominate over any individual questions; (c) the claims of
  5 Lead Plaintiff in the Action are typical of the claims of the Settlement Class; (d)
  6 Lead Plaintiff and Lead Counsel have and will fairly and adequately represent and
  7 protect the interests of the Settlement Class; and (e) a class action is superior to
  8 other available methods for the fair and efficient adjudication of the Action.
  9        4.      The Court conditionally certifies Lead Plaintiff Joe Cammarata as
 10 Class Representative for the Settlement Class, and also conditionally appoints Lead
 11 Counsel as Class Counsel for the Settlement Class, pursuant to Rule 23(g) of the
 12 Federal Rules of Civil Procedure. These conditional appointments are solely for
 13 purposes of effectuating the Settlement.
 14        5.     The Court hereby preliminarily approves the Settlement, as embodied
 15 in the Stipulation, as being fair, reasonable and adequate to the Settlement Class,
 16 subject to further consideration at the Settlement Hearing to be conducted as
 17 described below. If the Stipulation is terminated or is not consummated for any
 18 reason, the foregoing conditional certification of the Class shall be void and of no
 19 further effect and the Parties to the Stipulation shall be returned to the status each
 20 occupied before entry of this Order without prejudice to any legal argument that any
 21 of the Parties to the Stipulation might have asserted in the Action.
 22        6.     The Court will hold a settlement hearing (the “Settlement Hearing”) on
 23 _____________, 2019 at __:__ _.m. at the United States District Court for the
 24 Central District of California, United States Courthouse, Roybal Federal Building,
 25 in Courtroom 850, 8th Floor, 255 East Temple Street, Los Angeles, CA 90012, for
 26 the following purposes: (a) to determine whether the proposed Settlement on the
 27 terms and conditions provided for in the Stipulation is fair, reasonable and adequate
 28 to the Settlement Class, and should be approved by the Court; (b) to determine

                                               3
                                       [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 4 of 14 Page ID
                                 #:3218



  1 whether a Judgment substantially in the form attached as Exhibit B to the
  2 Stipulation should be entered dismissing the Action with prejudice against
  3 Defendants; (c) to determine whether the proposed Plan of Allocation for the
  4 proceeds of the Settlement is fair and reasonable and should be approved; (d) to
  5 determine whether the motion by Lead Counsel for an award of attorneys’ fees and
  6 reimbursement of Litigation Expenses should be approved; and (e) to consider any
  7 other matters that may properly be brought before the Court in connection with the
  8 Settlement. Notice of the Settlement and the Settlement Hearing shall be given to
  9 Settlement Class Members as set forth in paragraph 8 of this Order.
 10        7.    The Court may adjourn the Settlement Hearing without further notice
 11 to the Settlement Class, and may approve the proposed Settlement with such
 12 modifications as the Parties may agree to, if appropriate, without further notice to
 13 the Settlement Class. The Court further reserves the right to enter the Judgment
 14 approving the Settlement and dismissing the Complaint on the merits and with
 15 prejudice as against Defendants regardless of whether it has approved the Plan of
 16 Allocation or awarded attorneys’ fees and expenses.
 17        8.    Lead Counsel is hereby authorized to retain JND Legal Administration
 18 (the “Claims Administrator”) to supervise and administer the notice procedure in
 19 connection with the proposed Settlement as well as the processing of Claims as
 20 more fully set forth below. Notice of the Settlement and the Settlement Hearing
 21 shall be given by Lead Counsel as follows:
 22              (a)    within ten (10) business days of the date of entry of this Order,
 23 PPG shall provide or cause to be provided to the Claims Administrator in electronic
 24 format (at no cost to the Settlement Fund, Lead Counsel or the Claims
 25 Administrator) reasonably available information from its shareholder transfer
 26 records or transfer agent concerning the identities and addresses of holders of PPG
 27 common stock during the Settlement Class Period;
 28

                                              4
                                      [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 5 of 14 Page ID
                                 #:3219



  1               (b)   not later than twenty (20) business days after the date of entry of
  2 this Order (the “Notice Date”), the Claims Administrator shall cause a copy of the
  3 Notice and the Claim Form, substantially in the forms attached hereto as Exhibits 1
  4 and 2, respectively (the “Notice Packet”), to be mailed by first-class mail to
  5 potential Settlement Class Members at the addresses set forth in the records
  6 provided by PPG or in the records which PPG caused to be provided, or who
  7 otherwise may be identified through further reasonable effort;
  8               (c)   contemporaneously with the mailing of the Notice Packet, the
  9 Claims Administrator shall cause copies of the Notice and the Claim Form to be
 10 posted on a website to be developed for the Settlement, from which copies of the
 11 Notice and Claim Form can be downloaded;
 12               (d)   not later than ten (10) business days after the Notice Date, the
 13 Claims Administrator shall cause the Summary Notice, substantially in the form
 14 attached hereto as Exhibit 3, to be published once in Investor’s Business Daily and
 15 to be transmitted once over the PR Newswire; and
 16               (e)   not later than seven (7) calendar days prior to the Settlement
 17 Hearing, Lead Counsel shall serve on Defendants’ Counsel and file with the Court
 18 proof, by affidavit or declaration, of such mailing and publication.
 19        9.     The Court (a) approves, as to form and content, the Notice, the Claim
 20 Form, and the Summary Notice, attached hereto as Exhibits 1, 2, and 3, respectively,
 21 and (b) finds that the mailing and distribution of the Notice and Claim Form and the
 22 publication of the Summary Notice in the manner and form set forth in paragraph 8
 23 of this Order (i) is the best notice practicable under the circumstances;
 24 (ii) constitutes notice that is reasonably calculated, under the circumstances, to
 25 apprise Settlement Class Members of the pendency of the Action, of the binding
 26 effect of the proposed Settlement (including the Releases to be provided
 27 thereunder), of Lead Counsel’s motion for an award of attorneys’ fees and
 28 reimbursement of Litigation Expenses, of their right to object to the Settlement, the

                                               5
                                       [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 6 of 14 Page ID
                                 #:3220



  1 Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and
  2 reimbursement of Litigation Expenses, of their right to exclude themselves from the
  3 Settlement Class, and of their right to appear at the Settlement Hearing;
  4 (iii) constitutes due, adequate and sufficient notice to all persons and entities entitled
  5 to receive notice of the proposed Settlement; and (iv) satisfies the requirements of
  6 Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution
  7 (including the Due Process Clause), the Private Securities Litigation Reform Act of
  8 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules. The
  9 date and time of the Settlement Hearing shall be included in the Notice and
 10 Summary Notice before they are mailed and published, respectively.
 11         10.    Brokers and other nominees who purchased or otherwise acquired
 12 shares of PPG common stock during the Settlement Class Period for the benefit of
 13 another person or entity shall (a) within seven (7) calendar days of receipt of the
 14 Notice, request from the Claims Administrator sufficient copies of the Notice Packet
 15 to forward to all such beneficial owners and within seven (7) calendar days of
 16 receipt of those Notice Packets forward them to all such beneficial owners; or (b)
 17 within seven (7) calendar days of receipt of the Notice, send a list of the names and
 18 addresses of all such beneficial owners to the Claims Administrator in which event
 19 the Claims Administrator shall promptly mail the Notice Packet to such beneficial
 20 owners.       Upon full compliance with this Order, such nominees may seek
 21 reimbursement of their reasonable expenses actually incurred, not to exceed $0.20
 22 plus postage at the current pre-sort rate used by the Claims Administrator per Notice
 23 Packet mailed; or $0.10 per name, and address provided to the Claims
 24 Administrator, by providing the Claims Administrator with proper documentation
 25 supporting the expenses for which reimbursement is sought.                Such properly
 26 documented expenses incurred by nominees in compliance with the terms of this
 27 Order shall be paid from the Settlement Fund, with any disputes as to the
 28

                                                6
                                        [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 7 of 14 Page ID
                                 #:3221



  1 reasonableness or documentation of expenses incurred subject to review by the
  2 Court.
  3          11.   Settlement Class Members who wish to participate in the Settlement
  4 and to be eligible to receive a distribution from the Net Settlement Fund must
  5 complete and submit a Claim Form in accordance with the instructions contained
  6 therein. Unless the Court orders otherwise, all Claim Forms must be postmarked no
  7 later than one hundred twenty (120) calendar days after the Notice Date.
  8 Notwithstanding the foregoing, Lead Counsel may, at its discretion, accept for
  9 processing late Claims provided such acceptance does not delay the distribution of
 10 the Net Settlement Fund to the Settlement Class. By submitting a Claim, a person
 11 or entity shall be deemed to have submitted to the jurisdiction of the Court with
 12 respect to his, her or its Claim and the subject matter of the Settlement.
 13          12.   Each Claim Form submitted must satisfy the following conditions: (a)
 14 it must be properly completed, signed and submitted in a timely manner in
 15 accordance with the provisions of the preceding paragraph; (b) it must be
 16 accompanied by adequate supporting documentation for the transactions and
 17 holdings reported therein, in the form of broker confirmation slips, broker account
 18 statements, an authorized statement from the broker containing the transactional and
 19 holding information found in a broker confirmation slip or account statement, or
 20 such other documentation as is deemed adequate by Lead Counsel or the Claims
 21 Administrator; (c) if the person executing the Claim Form is acting in a
 22 representative capacity, a certification of his, her or its current authority to act on
 23 behalf of the Settlement Class Member must be included in the Claim Form to the
 24 satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim Form
 25 must be complete and contain no material deletions or modifications of any of the
 26 printed matter contained therein and must be signed under penalty of perjury.
 27          13.   Any Settlement Class Member that does not timely and validly submit
 28 a Claim Form or whose Claim is not otherwise approved by the Court: (a) shall be

                                                7
                                        [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 8 of 14 Page ID
                                 #:3222



  1 deemed to have waived his, her or its right to share in the Net Settlement Fund;
  2 (b) shall be forever barred from participating in any distributions therefrom; (c) shall
  3 be bound by the provisions of the Stipulation and the Settlement and all
  4 proceedings, determinations, orders and judgments in the Action relating thereto,
  5 including, without limitation, the Judgment or Alternate Judgment, if applicable, and
  6 the Releases provided for therein, whether favorable or unfavorable to the
  7 Settlement Class; and (d) shall be forever barred from commencing, maintaining or
  8 prosecuting any of the Released Plaintiffs’ Claims against each and all of the
  9 Defendants’ Releasees, as more fully described in the Stipulation and Notice.
 10 Notwithstanding the foregoing, late Claim Forms may be accepted for processing as
 11 set forth in paragraph 11 above.
 12        14.    Any member of the Settlement Class who wishes to exclude himself,
 13 herself or itself from the Settlement Class must request exclusion in writing within
 14 the time and in the manner set forth in the Notice, which shall provide that: (a) any
 15 such request for exclusion from the Settlement Class must be mailed or delivered
 16 such that it is received no later than twenty-one (21) calendar days prior to the
 17 Settlement Hearing, to: Mild v. PPG Industries, Inc. et al., EXCLUSIONS, c/o JND
 18 Legal Administration, P.O. Box 91316, Seattle, WA 98111-9416, and (b) each
 19 request for exclusion must (i) state the name, address, and telephone number of the
 20 person or entity requesting exclusion, and in the case of entities, the name and
 21 telephone number of the appropriate contact person; (ii) state that such person or
 22 entity “requests exclusion from the Settlement Class in Mild v. PPG Industries,
 23 Inc.et al., Case No.: 2:18-cv-04231”; (iii) state the number of shares of PPG
 24 common stock that the person or entity requesting exclusion purchased/acquired
 25 and/or sold during the Settlement Class Period, as well as the dates and prices of
 26 each such purchase/acquisition and sale; and (iv) be signed by the person or entity
 27 requesting exclusion or an authorized representative. A request for exclusion shall
 28

                                                8
                                        [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 9 of 14 Page ID
                                 #:3223



  1 not be effective unless it provides all the required information and is received within
  2 the time stated above, or is otherwise accepted by the Court.
  3        15.    Any person or entity who or which timely and validly requests
  4 exclusion in compliance with the terms stated in this Order and is excluded from the
  5 Settlement Class shall not be a Settlement Class Member, shall not be bound by the
  6 terms of the Settlement or any orders or judgments in the Action and shall not
  7 receive any payment out of the Net Settlement Fund.
  8        16.    Any Settlement Class Member who or which does not timely and
  9 validly request exclusion from the Settlement Class in the manner stated in this
 10 Order: (a) shall be deemed to have waived his, her or its right to be excluded from
 11 the Settlement Class; (b) shall be forever barred from requesting exclusion from the
 12 Settlement Class in this or any other proceeding; (c) shall be bound by the
 13 provisions of the Stipulation and Settlement and all proceedings, determinations,
 14 orders and judgments in the Action, including, but not limited to, the Judgment or
 15 Alternate Judgment, if applicable, and the Releases provided for therein, whether
 16 favorable or unfavorable to the Settlement Class; and (d) shall be forever barred
 17 from commencing, maintaining or prosecuting any of the Released Plaintiffs’
 18 Claims against any of the Defendants’ Releasees, as more fully described in the
 19 Stipulation and Notice.
 20        17.    Any Settlement Class Member who does not request exclusion from the
 21 Settlement Class may enter an appearance in the Action, at his, her or its own
 22 expense, individually or through counsel of his, her or its own choice, by filing with
 23 the Clerk of Court and delivering a notice of appearance to both Lead Counsel and
 24 Defendants’ Counsel, at the addresses set forth in paragraph 18 below, such that it is
 25 received no later than twenty-one (21) calendar days prior to the Settlement
 26 Hearing, or as the Court may otherwise direct. Any Settlement Class Member who
 27 does not enter an appearance will be represented by Lead Counsel.
 28

                                               9
                                       [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 10 of 14 Page ID
                                  #:3224



   1        18.   Any Settlement Class Member who does not request exclusion from the
   2 Settlement Class may file a written objection to the proposed Settlement, the
   3 proposed Plan of Allocation, and/or Lead Counsel’s motion for an award of
   4 attorneys’ fees and reimbursement of Litigation Expenses and appear and show
   5 cause, if he, she or it has any cause, why the proposed Settlement, the proposed Plan
   6 of Allocation and/or Lead Counsel’s motion for attorneys’ fees and reimbursement
   7 of Litigation Expenses should not be approved; provided, however, that no
   8 Settlement Class Member shall be heard or entitled to contest the approval of the
   9 terms and conditions of the proposed Settlement, the proposed Plan of Allocation
  10 and/or the motion for attorneys’ fees and reimbursement of Litigation Expenses
  11 unless that person or entity has filed a written objection with the Court and served
  12 copies of such objection on Lead Counsel and Defendants’ Counsel at the addresses
  13 set forth below such that they are received no later than twenty-one (21) calendar
  14 days prior to the Settlement Hearing.
  15               Lead Counsel                        Defendants’ Counsel
  16      Glancy Prongay & Murray LLP                       Dechert LLP
  17          Leanne H. Solish, Esq.                  Andrew J. Levander, Esq.
        1925 Century Park East, Suite 2100             Michael L. Kichline, Esq.
  18         Los Angeles, CA 90067                        2929 Arch Street
  19                                                   Philadelphia, PA 19104

  20                                                           -AND-
  21                                                    Ropes & Gray LLP
  22                                                   Anne Johnson Palmer
                                                     Three Embarcadero Center
  23                                                          Suite 300
                                                     San Francisco, CA 94111
  24
  25        19.   Any objections, filings and other submissions by the objecting
  26 Settlement Class Member: (a) must state the name, address, and telephone number
  27 of the person or entity objecting and must be signed by the objector; (b) must state
  28 whether the objector is represented by counsel and, if so, the name, address, and

                                              10
                                       [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 11 of 14 Page ID
                                  #:3225



   1 telephone number of the objector’s counsel; (c) must contain a statement of the
   2 Settlement Class Member’s objection or objections, whether the objection or
   3 objections apply only to the objector, to a specific subset of the Settlement Class, or
   4 to the entire Settlement Class, and the specific reasons for each objection, including
   5 any legal and evidentiary support the Settlement Class Member wishes to bring to
   6 the Court’s attention; and (d) must include documents sufficient to prove
   7 membership in the Settlement Class, including the number of shares of PPG
   8 common stock that the objecting Settlement Class Member purchased/acquired
   9 and/or sold during the Settlement Class Period, as well as the dates and prices of
  10 each such purchase/acquisition and sale. Documentation establishing membership
  11 in the Class must consist of copies of brokerage confirmation slips or monthly
  12 brokerage account statements, or an authorized statement from the objector’s broker
  13 containing the transactional and holding information found in a broker confirmation
  14 slip or account statement. Objectors who enter an appearance and desire to present
  15 evidence at the Settlement Hearing in support of their objection must include in their
  16 written objection or notice of appearance the identity of any witnesses they may call
  17 to testify and any exhibits they intend to introduce into evidence at the hearing.
  18         20.   Any Settlement Class Member who or which does not make his, her or
  19 its objection in the manner provided herein shall be deemed to have waived his, her
  20 or its right to object to any aspect of the proposed Settlement, the proposed Plan of
  21 Allocation, and Lead Counsel’s motion for an award of attorneys’ fees and
  22 reimbursement of Litigation Expenses and shall be forever barred and foreclosed
  23 from objecting to the fairness, reasonableness or adequacy of the Settlement, the
  24 Plan of Allocation or the requested attorneys’ fees and Litigation Expenses, or from
  25 otherwise being heard concerning the Settlement, the Plan of Allocation or the
  26 requested attorneys’ fees and Litigation Expenses in this or any other proceeding.
  27         21.   Until otherwise ordered by the Court, the Court stays all proceedings in
  28 the Action other than proceedings necessary to carry out or enforce the terms and

                                                11
                                         [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 12 of 14 Page ID
                                  #:3226



   1 conditions of the Stipulation. Pending final determination of whether the Settlement
   2 should be approved, the Court bars and enjoins Lead Plaintiff, and all other
   3 members of the Settlement Class, from commencing or prosecuting any and all of
   4 the Released Plaintiffs’ Claims against each and all of the Defendants’ Releasees.
   5        22.    All reasonable costs incurred in identifying Settlement Class Members
   6 and notifying them of the Settlement as well as in administering the Settlement shall
   7 be paid as set forth in the Stipulation without further order of the Court.
   8        23.    The contents of the Settlement Fund held by Huntington National Bank
   9 (which the Court approves as the Escrow Agent), shall be deemed and considered to
  10 be in custodia legis of the Court, and shall remain subject to the jurisdiction of the
  11 Court, until such time as they shall be distributed pursuant to the Stipulation and/or
  12 further order(s) of the Court.
  13        24.    Lead Counsel is authorized and directed to prepare any tax returns and
  14 any other tax reporting form for or in respect to the Settlement Fund, to pay from the
  15 Settlement Fund any Taxes owed with respect to the Settlement Fund, and to
  16 otherwise perform all obligations with respect to Taxes and any reporting or filings
  17 in respect thereof without further order of the Court in a manner consistent with the
  18 provisions of the Stipulation.
  19        25.    If the Settlement is terminated as provided in the Stipulation, the
  20 Settlement is not approved, or the Effective Date of the Settlement otherwise fails to
  21 occur, this Order shall be vacated, rendered null and void and be of no further force
  22 and effect, except as otherwise provided by the Stipulation, and this Order shall be
  23 without prejudice to the rights of Lead Plaintiff, the other Settlement Class Members
  24 and Defendants, and the Parties shall revert to their respective positions in the
  25 Action as of the date and time immediately prior to the execution of the Term Sheet
  26 on May 8, 2019, as provided in the Stipulation.
  27        26.    Neither this Order, the Term Sheet, the Stipulation (whether or not
  28 consummated), including the exhibits thereto and the Plan of Allocation contained

                                                12
                                         [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 13 of 14 Page ID
                                  #:3227



   1 therein (or any other plan of allocation that may be approved by the Court), the
   2 negotiations leading to the execution of the Term Sheet and the Stipulation, nor any
   3 proceedings taken pursuant to or in connection with the Term Sheet, the Stipulation
   4 and/or approval of the Settlement (including any arguments proffered in connection
   5 therewith):    (a) shall be offered against any of the Defendants’ Releasees as
   6 evidence of, or construed as, or deemed to be evidence of any presumption,
   7 concession, or admission by any of the Defendants’ Releasees with respect to the
   8 truth of any fact alleged by Lead Plaintiff or the validity of any claim that was or
   9 could have been asserted or the deficiency of any defense that has been or could
  10 have been asserted in this Action or in any other litigation, or of any liability,
  11 negligence, fault, or other wrongdoing of any kind of any of the Defendants’
  12 Releasees or in any way referred to for any other reason as against any of the
  13 Defendants’ Releasees, in any civil, criminal or administrative action or proceeding,
  14 other than such proceedings as may be necessary to effectuate the provisions of the
  15 Stipulation; (b) shall be offered against any of the Plaintiffs’ Releasees, as evidence
  16 of, or construed as, or deemed to be evidence of any presumption, concession or
  17 admission by any of the Plaintiffs’ Releasees that any of their claims are without
  18 merit, that any of the Defendants’ Releasees had meritorious defenses, or that
  19 damages recoverable under the Complaint would not have exceeded the Settlement
  20 Amount or with respect to any liability, negligence, fault or wrongdoing of any kind,
  21 or in any way referred to for any other reason as against any of the Plaintiffs’
  22 Releasees, in any civil, criminal or administrative action or proceeding, other than
  23 such proceedings as may be necessary to effectuate the provisions of the Stipulation;
  24 or (c) shall be construed against any of the Releasees as an admission, concession,
  25 or presumption that the consideration to be given under the Settlement represents the
  26 amount which could be or would have been recovered after trial; provided, however,
  27 that if the Stipulation is approved by the Court, the Parties and the Releasees and
  28

                                               13
                                        [PROPOSED] ORDER
Case 2:18-cv-04231-RGK-JEM Document 117-1 Filed 06/02/19 Page 14 of 14 Page ID
                                  #:3228



   1 their respective counsel may refer to it to effectuate the protections from liability
   2 granted thereunder or otherwise to enforce the terms of the Settlement.
   3        27.   Lead Counsel shall file and serve the opening papers in support of the
   4 proposed Settlement, the Plan of Allocation, and Lead Counsel’s motion for an
   5 award of attorneys’ fees and reimbursement of Litigation Expenses no later than
   6 thirty-five (35) calendar days prior to the Settlement Hearing; and reply papers, if
   7 any, shall be filed and served no later than seven (7) calendar days prior to the
   8 Settlement Hearing.
   9        28.   The Court retains jurisdiction to consider all further applications arising
  10 out of or connected with the proposed Settlement.
  11 SO ORDERED this _________ day of __________________, 2019.
  12
  13
                                        ________________________________________
  14                                           The Honorable R. Gary Klausner
                                                 United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               14
                                        [PROPOSED] ORDER
